  Case 14-26062         Doc 65     Filed 11/02/18 Entered 11/02/18 14:29:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26062
         Marilyn Latricie Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2014.

         2) The plan was confirmed on 02/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/20/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,084.00.

         10) Amount of unsecured claims discharged without payment: $26,644.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26062        Doc 65     Filed 11/02/18 Entered 11/02/18 14:29:36                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $17,150.00
       Less amount refunded to debtor                         $268.17

NET RECEIPTS:                                                                                $16,881.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $735.77
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,735.77

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
American Financial Cre        Unsecured         253.00           NA              NA            0.00       0.00
AT & T WIRELESS               Unsecured         348.00           NA              NA            0.00       0.00
BALLYS                        Unsecured      1,883.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Secured        1,884.00           0.00        4,690.56      4,690.56     282.65
CAPITAL ONE AUTO FINANCE      Unsecured      2,116.00            NA              NA            0.00       0.00
CHASE BANK USA                Unsecured         215.00           NA              NA            0.00       0.00
CITY OF COUNTRY CLUB HILLS    Unsecured         200.00           NA              NA            0.00       0.00
COMCAST CHICAGO               Unsecured         170.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         516.00        610.40          610.40        195.33        0.00
ESCALLATE LLC                 Unsecured         523.00           NA              NA            0.00       0.00
ESCALLATE LLC                 Unsecured         523.00           NA              NA            0.00       0.00
ESCALLATE LLC                 Unsecured         673.00           NA              NA            0.00       0.00
ESCALLATE LLC                 Unsecured         239.00           NA              NA            0.00       0.00
ESCALLATE LLC                 Unsecured         690.00           NA              NA            0.00       0.00
FIRST NATIONAL COLLECTION BUR Unsecured         500.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE           Unsecured         500.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES     Unsecured         437.00        436.73          436.73        139.75        0.00
IL DEPT OF HUMAN SERVICES     Unsecured         438.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE            Priority          466.00        469.49          469.49        469.49        0.00
IL DEPT OF REVENUE            Unsecured            NA         247.72          247.72          79.27       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         669.62          669.62        214.28        0.00
INTERNAL REVENUE SERVICE      Priority          321.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority          417.00      2,882.22        2,882.22      2,882.22        0.00
MEDINA HEALTH CLINIC          Unsecured         272.00           NA              NA            0.00       0.00
MIDAMERICA CARDIOVASCULAR CO Unsecured           60.00           NA              NA            0.00       0.00
MIRAMED REVENUE GROUP         Unsecured      5,074.00            NA              NA            0.00       0.00
NICOR GAS                     Unsecured         689.00      1,404.27        1,404.27        449.37        0.00
PREMIER BANK CARD             Unsecured         877.00           NA              NA            0.00       0.00
PREMIER BANK CARD             Unsecured         408.00           NA              NA            0.00       0.00
PREMIER BANKCARD/CHARTER      Unsecured         877.00        877.58          877.58        280.83        0.00
SPECIALTY PHYSICIANS          Unsecured          22.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-26062        Doc 65     Filed 11/02/18 Entered 11/02/18 14:29:36                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid           Paid
ST FRANCIS HOSPITAL            Unsecured         266.00             NA           NA            0.00         0.00
ST JAMES HOSPITAL              Unsecured      4,758.00         5,170.84     5,170.84      1,654.67          0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         988.00          588.61       588.61        188.36          0.00
US CELLULAR                    Unsecured         612.00          501.88       501.88        160.60          0.00
US DEPT OF EDUCATION           Unsecured      1,311.00         1,433.37     1,433.37        458.68          0.00
US DEPT OF EDUCATION           Unsecured      1,700.00              NA           NA            0.00         0.00
VILLAGE OF MATTESON            Unsecured          75.00             NA           NA            0.00         0.00
VILLAGE OF PARK FOREST         Unsecured         500.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $4,690.56          $4,690.56                $282.65
      All Other Secured                                       $0.00              $0.00                  $0.00
TOTAL SECURED:                                            $4,690.56          $4,690.56                $282.65

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,351.71          $3,351.71                  $0.00
TOTAL PRIORITY:                                           $3,351.71          $3,351.71                  $0.00

GENERAL UNSECURED PAYMENTS:                           $11,941.02             $3,821.14                  $0.00


Disbursements:

       Expenses of Administration                             $4,735.77
       Disbursements to Creditors                            $12,146.06

TOTAL DISBURSEMENTS :                                                                        $16,881.83




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26062         Doc 65      Filed 11/02/18 Entered 11/02/18 14:29:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
